Per Curiam,
The fund distributed, $2,013, was paid into court by the mortgagor under the act of April 3, 1851, P. L. 871, and the only contention here is as to the right of George W. Geiger, the mortgagor, to participate in the distribution to the extent of $150.97 awarded to him by the learned auditor and court below.
*355We have considered the question, and are satisfied that there is no error in the distribution. All that can be profitably said on the subject is contained in the opinion of the learned president of the common pleas ; and on it we affirm the decree and dismiss the appeal, with costs to be paid by the appellant, James Rumbaugh.